PER CURIAM:
This claim was submitted for decision upon the allegations in the Notice of Claim and respondent’s Answer. Claimant seeks $45.00 for a post-mortem examination performed January 23, 1983. Respondent, in its Answer, states that claimant is owed $35.00 and not $45.00. W. Va. Code §61-12-14 gives the chief medical examiner the power to set fees for such services. The amount of the fee prior to July 1, 1983, was $35.00. The respondent also indicated that it expired sufficient funds in the appropriate fiscal year from which the obligation could have been paid. The Court, therefore, makes an award to the claimant in the amount of $35.00.
Award of $35.00.